


Exhibit 10.3

 

AMENDED AND RESTATED

DOMESTIC PLEDGE AGREEMENT

 

THIS AMENDED AND RESTATED DOMESTIC PLEDGE AGREEMENT (as amended and modified
from time to time, this “Domestic Pledge Agreement”) dated as of December 20,
2010 is by and among the parties identified as “Pledgors” on the signature
pages hereto and such other parties as may become Pledgors hereunder after the
date hereof (individually a “Pledgor”, and collectively the “Pledgors”) and Bank
of America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the holders of the Secured Obligations (defined below) and amends
and restates that certain Amended and Restated Domestic Pledge Agreement, dated
as of February 24, 2006, as amended and modified from time to time prior to the
date hereof, among the pledgors from time to time party thereto and Bank of
America, N.A., as administrative agent, which amended and restated that certain
Domestic Pledge Agreement, dated as of August 23, 2004, as amended and modified
from time to time prior to the date hereof, among the pledgors from time to time
party thereto and Bank of America, N.A., as administrative agent..

 

W I T N E S S E T H

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of December 20, 2010 (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”) among GFI Group, Inc., a Delaware corporation
(“GFI”), GFI Holdings Limited (the “Foreign Borrower”; together with GFI, the
“Borrowers”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent
and L/C Issuer, the Lenders have agreed to provide an amended and restated
credit facility to replace and refinance that certain Amended and Restated
Credit Agreement dated as of February 24, 2006, as amended and modified,
supplemented or extended from time to time prior to the date hereof, among the
Borrowers, the guarantors from time to time party thereto, the lenders from time
to time party thereto and Bank of America, N.A., as administrative agent, which
amended and restated that certain Credit Agreement dated as of August 23, 2004,
as amended and modified, supplemented or extended from time to time prior to the
date hereof, among the Borrowers, the guarantors from time to time party
thereto, the lenders from time to time party thereto and Bank of America, N.A.,
as administrative agent; and

 

WHEREAS, this Domestic Pledge Agreement is required under the terms of the
Credit Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Definitions.

 

(a)           Capitalized terms used and not otherwise defined herein shall have
the meanings provided in the Credit Agreement.

 

(b)           As used herein, the following terms shall have the meanings
assigned thereto in the Uniform Commercial Code in effect in the State of New
York on the date hereof: Accession, Financial Asset, Proceeds, Securities
Account and Security.

 

(c)           As used herein, the following terms shall have the meanings set
forth below:

 

“Pledged Collateral” has the meaning provided in Section 2 hereof.

 

--------------------------------------------------------------------------------


 

“Pledged Shares” has the meaning provided in Section 2 hereof.

 

“Secured Obligations” means, without duplication, (i) all of the obligations of
the Loan Parties to the Lenders (including the L/C Issuer) and the
Administrative Agent, under the Credit Agreement and the other Loan Documents
(including, but not limited to, any interest accruing after the commencement by
or against any Loan Party of a proceeding under any Debtor Relief Laws,
regardless of whether such interest is an allowed claim under such proceeding),
whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, howsoever evidenced, created, held or
acquired, whether primary, secondary, direct, contingent, or joint and several,
as such obligations may be amended, modified, increased, extended, renewed or
replaced from time to time, (ii) all of the obligations owing by the Loan
Parties under any Swap Contract with any Lender or any Affiliate of a Lender,
whether now existing or hereafter arising, (iii) all of the obligations owing by
the Loan Parties under any Treasury Management Agreement with any Lender or any
Affiliate of a Lender, whether now existing or hereafter arising, and (iv) all
costs and expenses incurred in connection with enforcement and collection of the
foregoing obligations, including Attorney Costs.

 

“UCC” means the Uniform Commercial Code.

 

2.             Pledge and Grant of Security Interest.  To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Pledgor hereby grants, pledges and assigns to the Administrative Agent, for
the benefit of the holders of the Secured Obligations, a continuing security
interest in, any and all right, title and interest of such Pledgor in and to the
following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Pledged Collateral”):

 

(a)           Pledged Shares.    (i) One hundred percent (100%) (or, if less,
the full amount owned by such Pledgor) of the issued and outstanding Capital
Stock owned by such Pledgor of each Domestic Subsidiary set forth on Schedule
2(a) attached hereto and (ii) sixty-five percent (65%) (or, if less, the full
amount owned by such Pledgor) of the issued and outstanding shares of each class
of Capital Stock (and in any event no more than 65% of the voting stock in the
aggregate) owned by such Pledgor of each Foreign Subsidiary set forth on
Schedule 2(a) attached hereto, in each case together with the certificates (or
other agreements or instruments), if any, representing such Capital Stock, and
all options and other rights, contractual or otherwise, with respect thereto
(collectively, together with the Capital Stock described in Section 2(b) and
2(c) below, the “Pledged Shares”), including, but not limited to, the following:

 

(A)          all shares, securities, membership interests or other equity
interests representing a dividend on any of the Pledged Shares, or representing
a distribution or return of capital upon or in respect of the Pledged Shares, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights or options issued to the
holder of, or otherwise in respect of, the Pledged Shares; and

 

(B)           without affecting the obligations of the Pledgors under any
provision prohibiting such action hereunder or under the Credit Agreement, in
the event of any consolidation or merger involving the issuer of any Pledged
Shares and in which such issuer is not the surviving entity, all Capital Stock
of the successor entity formed by or resulting from such consolidation or
merger.

 

2

--------------------------------------------------------------------------------


 

(b)           Additional Shares.  (i) One hundred percent (100%) (or, if less,
the full amount owned by such Pledgor) of the issued and outstanding Capital
Stock owned by such Pledgor of each other Domestic Subsidiary that is a Material
Subsidiary (including, without limitation, any Person that hereafter becomes a
Domestic Subsidiary that is a Material Subsidiary) and (ii) sixty-five percent
(65%) (or, if less, the full amount owned by such Pledgor) of the issued and
outstanding shares of each class of Capital Stock (and in any event no more than
65% of the voting stock in the aggregate) owned by such Pledgor of any Person
that hereafter becomes a direct (first tier) Foreign Subsidiary that is a
Material Subsidiary, including, without limitation, the certificates (or other
agreements or instruments) representing such Capital Stock.

 

(c)           Accessions and Proceeds.  All Accessions and all Proceeds of any
and all of the foregoing.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Capital Stock to the Administrative Agent as collateral security for
the Secured Obligations.  Upon delivery to the Administrative Agent, such
additional Capital Stock shall be deemed to be part of the Pledged Collateral of
such Pledgor and shall be subject to the terms of this Domestic Pledge Agreement
whether or not Schedule 2(a) is amended to refer to such additional Capital
Stock.

 

3.             Security for Secured Obligations.  The security interest created
hereby in the Pledged Collateral of each Pledgor constitutes continuing
collateral security for the Secured Obligations (subject to Section 24 hereof).

 

4.             Delivery of the Pledged Collateral.  Each Pledgor hereby agrees
that:

 

(a)           Delivery of Certificates.  Each Pledgor shall deliver to the
Administrative Agent (i) simultaneously with or prior to the execution and
delivery of this Domestic Pledge Agreement, all certificates representing the
Pledged Shares of such Pledgor and (ii) promptly upon the receipt thereof by or
on behalf of such Pledgor, all other certificates and instruments constituting
Pledged Collateral of such Pledgor.  Prior to delivery to the Administrative
Agent, all such certificates and instruments constituting Pledged Collateral of
such Pledgor shall be held in trust by such Pledgor for the benefit of the
Administrative Agent pursuant hereto.  All such certificates and instruments
shall be delivered in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank,
substantially in the form provided in Exhibit 4(a) attached hereto.

 

(b)           Additional Securities.  If such Pledgor shall receive by virtue of
its being or having been the owner of any Pledged Collateral, any
(i) certificate or instrument, including without limitation, any certificate
representing a dividend or distribution in connection with any increase or
reduction of capital, reclassification, merger, consolidation, sale of assets,
combination of shares or other equity interests, stock splits, spin-off or
split-off, promissory notes or other instruments; (ii) option or right, whether
as an addition to, substitution for, or an exchange for, any Pledged Collateral
or otherwise; (iii) dividends payable in securities; or (iv) distributions of
securities in connection with a partial or total liquidation, dissolution or
reduction of capital, capital surplus or paid-in surplus, then such Pledgor
shall receive such certificate, instrument, option, right or distribution in
trust for the benefit of the Administrative Agent, shall segregate it from such
Pledgor’s other property and shall deliver it forthwith to the Administrative
Agent in the exact form received together with any necessary endorsement and/or
appropriate stock power duly executed in blank, substantially in the form
provided in Exhibit 

 

3

--------------------------------------------------------------------------------


 

4(a), to be held by the Administrative Agent as Pledged Collateral and as
further collateral security for the Secured Obligations.

 

(c)           Financing Statements.  Each Pledgor authorizes the Administrative
Agent to file one or more financing statements (with collateral descriptions
broader, including without limitation “all assets” and/or “all personal
property” collateral descriptions, and/or less specific than the description of
the Collateral contained herein) disclosing the Administrative Agent’s security
interest in the Pledged Collateral.  Each Pledgor agrees to execute and deliver
to the Administrative Agent such financing statements and other filings as may
be reasonably requested by the Administrative Agent in order to perfect and
protect the security interest created hereby in the Pledged Collateral of such
Pledgor.

 

5.             Representations and Warranties.  Each Pledgor hereby represents
and warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, that so long as any of the Secured Obligations remains
outstanding and until all of the commitments relating thereto have been
terminated:

 

(a)           Authorization of Pledged Shares.  The Pledged Shares of such
Pledgor are duly authorized and validly issued, are fully paid and nonassessable
and are not subject to the preemptive rights of any Person.

 

(b)           Title.  Such Pledgor has good and indefeasible title to the
Pledged Collateral of such Pledgor and is the legal and beneficial owner of such
Pledged Collateral free and clear of any Lien, other than Permitted Liens. 
There exists no “adverse claim” within the meaning of Section 8-102 of the UCC
with respect to the Pledged Shares of such Pledgor.

 

(c)           Exercising of Rights.  The exercise by the Administrative Agent of
its rights and remedies hereunder will not violate any law or governmental
regulation or any material contractual restriction binding on or affecting such
Pledgor or any of its property.

 

(d)           Pledgor’s Authority.  Except as may be required by applicable
foreign laws affecting the pledge of Capital Stock of Foreign Subsidiaries, no
authorization, approval or action by, and no notice or filing with any
Governmental Authority or with the issuer of any Pledged Shares is required
either (i) for the pledge made by such Pledgor or for the granting of the
security interest by such Pledgor pursuant to this Domestic Pledge Agreement
(except as have been already obtained) or (ii) for the exercise by the
Administrative Agent or the holders of the Secured Obligations of their rights
and remedies hereunder (except as may be required by the UCC or laws affecting
the offering and sale of securities).

 

(e)           Security Interest/Priority.  This Domestic Pledge Agreement
creates a valid security interest in favor of the Administrative Agent for the
benefit of the holders of the Secured Obligations, in the Pledged Collateral of
such Pledgor.  The delivery to the Administrative Agent of certificates
evidencing the Pledged Collateral of such Pledgor, together with duly executed
stock powers in respect thereof, will perfect and establish the first priority
(subject to Permitted Liens) of the Administrative Agent’s security interest in
any certificated Pledged Collateral of such Pledgor that constitutes a
Security.  The filing of appropriate UCC financing statements in the appropriate
filing offices in the jurisdiction of

 

4

--------------------------------------------------------------------------------


 

organization of such Pledgor or obtaining “control” over such interests in
accordance with the provisions of Section 8-106 of the UCC will perfect and
establish the first priority (subject to Permitted Liens) of the Administrative
Agent’s security interest in any uncertificated Pledged Collateral that
constitutes a Security.  The filing of appropriate UCC financing statements in
the appropriate filing offices in the jurisdiction of organization of the
applicable Pledgor will perfect and establish the first priority of the
Administrative Agent’s security interest in any Pledged Collateral that does not
constitute a Security to the extent that a security interest therein may be
perfected by such filing.  Except as set forth in this subsection (e), no action
is necessary to perfect the security interests granted by the Pledgors under
this Domestic Pledge Agreement.

 

(f)            Partnership and Membership Interests.  Except as previously
disclosed to the Administrative Agent, none of the Pledged Shares consisting of
partnership or limited liability company interests (i) is dealt in or traded on
a securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a security governed by Article 8 of the UCC, (iii) is an
investment company security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

 

(g)           No Other Interests.  Other than as set forth on Schedule
2(a) attached hereto, no Pledgor owns any Capital Stock in any (i) Domestic
Subsidiary that is a Material Subsidiary or (ii) direct (first tier) Foreign
Subsidiary that is a Material Subsidiary.

 

6.             Covenants.  Each Pledgor hereby covenants, that so long as any of
the Secured Obligations remains outstanding and until all of the commitments
relating thereto have been terminated, such Pledgor shall:

 

(a)           Books and Records.  Mark its books and records (and shall cause
the issuer of the Pledged Shares of such Pledgor to mark its books and records)
to reflect the security interest granted to the Administrative Agent, for the
benefit of the holders of the Secured Obligations, pursuant to this Domestic
Pledge Agreement.

 

(b)           Defense of Title.  Warrant and defend title to and ownership of
the Pledged Collateral of such Pledgor at its own expense against the claims and
demands of all other parties claiming an interest therein, keep such Pledged
Collateral free from all Liens, except for Permitted Liens, and not sell,
exchange, transfer, assign, lease or otherwise dispose of Pledged Collateral of
such Pledgor or any interest therein, except as permitted under the Credit
Agreement and the other Loan Documents.

 

(c)           Further Assurances.  Promptly execute and deliver at its expense
all further instruments and documents and take all further action that may be
necessary or that the Administrative Agent may reasonably request in order to
(i) perfect and protect the security interest created hereby in the Pledged
Collateral of such Pledgor (including, without limitation, any and all action
necessary to satisfy the Administrative Agent that the Administrative Agent has
obtained a first priority (subject to Permitted Liens) perfected security
interest in such Pledged Collateral); (ii) enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder in respect of the Pledged
Collateral of such Pledgor; and (iii) otherwise effect the purposes of this
Domestic Pledge Agreement, including, without limitation and if requested by the
Administrative Agent, delivering to the Administrative Agent irrevocable proxies
in respect of the Pledged Collateral of such Pledgor.

 

(d)           Amendments.  Not make or consent to any amendment, termination or
other modification or waiver with respect to any of the Pledged Collateral of
such Pledgor or enter into any agreement or allow to exist any restriction with
respect to any of the Pledged Collateral of such Pledgor other than pursuant
hereto or as may be permitted under the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

(e)           Compliance with Securities Laws.  File all reports and other
information now or hereafter required to be filed by such Pledgor with the
United States Securities and Exchange Commission and any other state, federal or
foreign agency in connection with the ownership of the Pledged Collateral of
such Pledgor.

 

(f)            Issuance or Acquisition of Capital Stock.  Not, without executing
and delivering, or causing to be executed and delivered, to the Administrative
Agent such agreements, documents and instruments as the Administrative Agent may
reasonably request for the purpose of perfecting its security interest therein,
issue or acquire any Capital Stock constituting Pledged Collateral consisting of
an interest in a partnership or a limited liability company that (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a security governed by Article 8 of the UCC,
(iii) is an investment company security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

 

7.             Advances by Holders of the Secured Obligations.  On failure of
any Pledgor to perform any of the covenants and agreements contained herein, the
Administrative Agent may, at its sole option and in its sole discretion, upon
notice to the Pledgors, perform the same and in so doing may expend such sums as
the Administrative Agent may reasonably deem advisable in the performance
thereof, including, without limitation, the payment of any insurance premiums,
the payment of any taxes, a payment to obtain a release of a Lien or potential
Lien (other than a Permitted Lien), expenditures made in defending against any
adverse claim and all other expenditures that the Administrative Agent or the
holders of the Secured Obligations may make for the protection of the security
hereof or may be compelled to make by operation of law.  All such sums and
amounts so expended shall be repayable by the Pledgors on a joint and several
basis (subject to Section 24 hereof) promptly upon timely notice thereof and
demand therefor, shall constitute additional Secured Obligations and shall bear
interest from the date said amounts are expended at the Default Rate.  No such
performance of any covenant or agreement by the Administrative Agent or the
holders of the Secured Obligations on behalf of any Pledgor, and no such advance
or expenditure therefor, shall relieve the Pledgors of any default under the
terms of this Domestic Pledge Agreement, the other Loan Documents or any other
documents relating to the Secured Obligations.  The holders of the Secured
Obligations may make any payment hereby authorized in accordance with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Pledgor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

 

8.             Remedies.

 

(a)           General Remedies.  Upon the occurrence of an Event of Default and
during the continuation thereof, the Administrative Agent shall have, in
addition to the rights and remedies provided herein, in the Loan Documents, in
any other documents relating to the Secured Obligations, or by law (including,
without limitation, levy of attachment and garnishment), the rights and remedies
of a secured party under the UCC of the jurisdiction applicable to the affected
Pledged Collateral.

 

(b)           Sale of Pledged Collateral.  Upon the occurrence of an Event of
Default and during the continuation thereof, without limiting the generality of
this Section 8 and, except as provided below, without notice, the Administrative
Agent may, in its sole discretion, sell or otherwise dispose of or realize upon
the Pledged Collateral, or any part thereof, in one or more parcels, at public
or private sale, at any exchange or broker’s board or elsewhere, at such price
or prices and on such other terms as the Administrative Agent may deem
commercially reasonable, for cash, credit or for future delivery or otherwise in
accordance with applicable law.  To the extent permitted by law, any holder of
the Secured Obligations may in such event, bid for the purchase of such
securities.  Each Pledgor agrees that, to the

 

6

--------------------------------------------------------------------------------


 

extent notice of sale shall be required by law and has not been waived by such
Pledgor, any requirement of reasonable notice shall be met if notice, specifying
the place of any public sale or the time after which any private sale is to be
made, is personally served on or mailed, postage prepaid, to such Pledgor, in
accordance with the notice provisions of Section 11.02 of the Credit Agreement
at least ten days before the time of such sale.  The Administrative Agent shall
not be obligated to make any sale of Pledged Collateral of such Pledgor
regardless of notice of sale having been given.  The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(c)           Private Sale.  Upon the occurrence of an Event of Default and
during the continuation thereof, the Pledgors recognize that the Administrative
Agent may deem it impracticable to effect a public sale of all or any part of
the Pledged Shares or any of the securities constituting Pledged Collateral and
that the Administrative Agent may, therefore, determine to make one or more
private sales of any such Pledged Collateral to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  Each Pledgor acknowledges that any such private
sale may be at prices and on terms less favorable to the seller than the prices
and other terms that might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Administrative
Agent shall have no obligation to delay sale of any such Pledged Collateral for
the period of time necessary to permit the issuer of such Pledged Collateral to
register such Pledged Collateral for public sale under the Securities Act.  Each
Pledgor further acknowledges and agrees that any offer to sell such Pledged
Collateral that has been (i) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such offer may be advertised without
prior registration under the Securities Act), or (ii) made privately in the
manner described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act, and the Administrative Agent may, in such event, bid for the
purchase of such Pledged Collateral.

 

(d)           Retention of Pledged Collateral.  To the extent permitted under
applicable law, in addition to the rights and remedies hereunder, upon the
occurrence and during the continuation of an Event of Default, the
Administrative Agent may, after providing the notices required by Sections 9-620
and 9-621 of the UCC or otherwise complying with the requirements of applicable
law of the relevant jurisdiction, accept or retain all or any portion of the
Pledged Collateral in satisfaction of the Secured Obligations.  Unless and until
the Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have accepted or retained any
Pledged Collateral in satisfaction of any Secured Obligations for any reason.

 

(e)           Deficiency.  In the event that the proceeds of any sale,
collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the holders of the Secured Obligations are legally
entitled, the Pledgors shall be jointly and severally liable (subject to
Section 24 hereof) for the deficiency, together with interest thereon at the
Default Rate, together with the costs of collection and Attorney Costs.  Any
surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Pledgors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

 

9.             Rights of the Administrative Agent.

 

(a)           Power of Attorney.  In addition to other powers of attorney
contained herein, each Pledgor hereby designates and appoints the Administrative
Agent, on behalf of the holders of the Secured Obligations, and each of its
designees or agents, as attorney-in-fact of such Pledgor, irrevocably and with

 

7

--------------------------------------------------------------------------------


 

power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:

 

(i)            to demand, collect, settle, compromise and adjust, and give
discharges and releases concerning the Pledged Collateral, all as the
Administrative Agent may reasonably deem appropriate;

 

(ii)           to commence and prosecute any actions at any court for the
purposes of collecting any of the Pledged Collateral and enforcing any other
right in respect thereof;

 

(iii)          to defend, settle or compromise any action brought and, in
connection therewith, give such discharge or release as the Administrative Agent
may reasonably deem appropriate;

 

(iv)          to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Pledged Collateral;

 

(v)           to direct any parties liable for any payment in connection with
any of the Pledged Collateral to make payment of any and all monies due and to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct;

 

(vi)          to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Pledged Collateral;

 

(vii)         to sign and endorse any drafts, assignments, proxies, stock
powers, verifications, notices and other documents relating to the Pledged
Collateral;

 

(viii)        to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may reasonably deem appropriate in order to
perfect and maintain the security interests and liens granted in this Domestic
Pledge Agreement and in order to fully consummate all of the transactions
contemplated therein;

 

(ix)           to exchange any of the Pledged Collateral or other property upon
any merger, consolidation, reorganization, recapitalization or other
readjustment of the issuer thereof and, in connection therewith, deposit any of
the Pledged Collateral with any committee, depository, transfer agent, registrar
or other designated agency upon such terms as the Administrative Agent may
reasonably deem appropriate;

 

(x)            to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Collateral into
the name of the Administrative Agent or one or more of the holders of the
Secured Obligations or into the name of any transferee to whom the Pledged
Collateral or any part thereof may be sold pursuant to Section 8 hereof; and

 

(xi)           to do and perform all such other acts and things as the
Administrative Agent may reasonably deem appropriate in connection with the
Pledged Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated.  The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the

 

8

--------------------------------------------------------------------------------


 

Administrative Agent in this Domestic Pledge Agreement, and shall not be liable
for any failure to do so or any delay in doing so.  The Administrative Agent
shall not be liable for any act or omission or for any error of judgment or any
mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct.  This power of attorney is conferred on the Administrative
Agent solely to protect, preserve and realize upon its security interest in the
Pledged Collateral.

 

(b)           Performance by the Administrative Agent of Obligations.  If any
Pledgor fails to perform any agreement or obligation contained herein following
a written request from the Administrative Agent to do so, the Administrative
Agent itself may perform, or cause performance of, such agreement or obligation,
and the expenses of the Administrative Agent incurred in connection therewith
shall be payable by the Pledgors on a joint and several basis pursuant to
Section 24 hereof.

 

(c)           Assignment by the Administrative Agent.  The Administrative Agent
may from time to time assign the Pledged Collateral and any portion thereof to a
successor agent in accordance with the Credit Agreement, and the assignee shall
be entitled to all of the rights and remedies of the Administrative Agent under
this Domestic Pledge Agreement in relation thereto.

 

(d)           The Administrative Agent’s Duty of Care.  Other than the exercise
of reasonable care to assure the safe custody of the Pledged Collateral while
being held by the Administrative Agent hereunder, the Administrative Agent shall
have no duty or liability to preserve rights pertaining thereto, it being
understood and agreed that the applicable Pledgors shall be responsible for
preservation of all rights in the Pledged Collateral, and the Administrative
Agent shall be relieved of all responsibility for the Pledged Collateral upon
surrendering it or tendering the surrender of it to the applicable Pledgors. 
The Administrative Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Administrative Agent shall not have responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Pledged Collateral, whether
or not the Administrative Agent has or is deemed to have knowledge of such
matters, or (ii) taking any necessary steps to preserve rights against any
parties with respect to any of the Pledged Collateral.

 

(e)           Voting Rights in Respect of the Pledged Collateral.

 

(i)            To the extent permitted by law, each Pledgor may exercise any and
all voting and other consensual rights pertaining to the Pledged Collateral of
such Pledgor or any part thereof for any purpose not inconsistent with the terms
of this Domestic Pledge Agreement or the Credit Agreement until (A) such time as
an Event of Default shall have occurred and be continuing and (B) the
Administrative Agent has accelerated payment of the Loans pursuant to the Credit
Agreement; and

 

(ii)           If an Event of Default has occurred and is continuing and the
Administrative Agent has accelerated payment of the Loans as contemplated in
subparagraph (e)(i) above, all rights of a Pledgor to exercise the voting and
other consensual rights that it would otherwise be entitled to exercise pursuant
to paragraph (i) of this subsection shall cease during the existence of such
Event of Default and all such rights shall thereupon become vested in the
Administrative Agent, which shall then during the continuance of such Event of
Default have the sole right to exercise such voting and other consensual rights.

 

9

--------------------------------------------------------------------------------


 

(f)            Dividend Rights in Respect of the Pledged Collateral.

 

(i)            Subject to Section 4(b) hereof, each Pledgor may receive and
retain any and all dividends (other than stock dividends and other dividends
constituting Pledged Collateral addressed hereinabove) or interest paid in
respect of the Pledged Collateral to the extent they are allowed under the
Credit Agreement until (A) such time as an Event of Default shall have occurred
and be continuing and (B) the Administrative Agent has accelerated payment of
the Loans pursuant to the Credit Agreement.

 

(ii)           If an Event of Default has occurred and is continuing and the
Administrative Agent has accelerated payment of the Loans as contemplated in
subparagraph (f)(i) above:

 

(A)          all rights of a Pledgor to receive the dividends and interest
payments that it would otherwise be authorized to receive and retain pursuant to
paragraph (i) of this subsection shall cease during the existence of such Event
of Default and all such rights shall thereupon be vested in the Administrative
Agent, which shall then during the continuance of such Event of Default have the
sole right to receive and hold as Pledged Collateral such dividends and interest
payments; and

 

(B)           all dividends and interest payments that are received by a Pledgor
contrary to the provisions of paragraph (A) of this subsection shall be received
in trust for the benefit of the Administrative Agent, shall be segregated from
other property or funds of such Pledgor, and shall be forthwith paid over to the
Administrative Agent as Pledged Collateral in the exact form received, to be
held by the Administrative Agent as Pledged Collateral and as further collateral
security for the Secured Obligations.

 

(g)           Release of Pledged Collateral.  Subject to the terms of
Section 11.01(g) of the Credit Agreement, the Administrative Agent may release
any of the Pledged Collateral from this Domestic Pledge Agreement or may
substitute any of the Pledged Collateral for other Pledged Collateral without
altering, varying or diminishing in any way the force, effect, lien, pledge or
security interest of this Domestic Pledge Agreement as to any Pledged Collateral
not expressly released or substituted, and this Domestic Pledge Agreement shall
continue as a first priority lien on all Pledged Collateral not expressly
released or substituted.

 

10.           Rights of Required Lenders.  All rights of the Administrative
Agent hereunder, if not exercised by the Administrative Agent, may be exercised
by the Required Lenders.  If such rights are so exercised by the Required
Lenders, then the Required Lenders shall have all of the rights, privileges and
indemnities afforded the Administrative Agent in the exercise of such rights.

 

11.           Application of Proceeds.  Upon the occurrence and during the
continuation of an Event of Default, any payments in respect of the Secured
Obligations and any proceeds of the Pledged Collateral, when received by the
Administrative Agent or any of the holders of the Secured Obligations in cash or
its equivalent, will be applied in reduction of the Secured Obligations in the
order set forth in the Credit Agreement or other document relating to the
Secured Obligations, and each Pledgor irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that the
Administrative Agent shall have the continuing and exclusive right to apply any
and all such payments and proceeds to payment of the Secured Obligations, in
each case in accordance with the terms of Section 9.03 of the Credit Agreement.

 

10

--------------------------------------------------------------------------------

 

12.           Continuing Agreement.

 

(a)           This Domestic Pledge Agreement shall be a continuing agreement in
every respect and shall remain in full force and effect so long as any of the
Secured Obligations remains outstanding and until all of the commitments
relating thereto have been terminated (other than any obligations with respect
to the indemnities set forth in the Loan Documents).  Upon such payment and
termination, this Domestic Pledge Agreement shall be automatically terminated
and the Administrative Agent and the holders of the Secured Obligations shall,
upon the request and at the expense of the Pledgors, forthwith release all of
its liens and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Pledgors evidencing such termination.  Notwithstanding the foregoing, all
releases and indemnities provided hereunder shall survive termination of this
Domestic Pledge Agreement.

 

(b)           This Domestic Pledge Agreement shall continue to be effective or
be automatically reinstated, as the case may be, if at any time payment, in
whole or in part, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any holder of
the Secured Obligations as a preference, fraudulent conveyance or otherwise
under any bankruptcy, insolvency or similar law, all as though such payment had
not been made; provided that in the event payment of all or any part of the
Secured Obligations is rescinded or must be restored or returned, all reasonable
costs and expenses (including Attorney Costs) incurred by the Administrative
Agent or any holder of the Secured Obligations in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.

 

13.           Amendments and Waivers.  This Domestic Pledge Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement.

 

14.           Successors in Interest.  This Domestic Pledge Agreement shall
create a continuing security interest in the Collateral and shall be binding
upon each Pledgor, its successors and assigns, and shall inure, together with
the rights and remedies of the Administrative Agent and the holders of the
Secured Obligations hereunder, to the benefit of the Administrative Agent and
the holders of the Secured Obligations and their successors and permitted
assigns; provided, however, that, except as provided in the Credit Agreement,
none of the Pledgors may assign its rights or delegate its duties hereunder
without the prior written consent of the requisite Lenders under the Credit
Agreement.  To the fullest extent permitted by law, each Pledgor hereby releases
the Administrative Agent and each holder of the Secured Obligations, and their
respective successors and assigns, and their respective officers, employees or
agents from any liability for any act or omission relating to this Domestic
Pledge Agreement or the Collateral, except for any liability arising from the
gross negligence or willful misconduct of the Administrative Agent or such
holder, or their respective officers, employees or agents.

 

15.           Notices.  All notices required or permitted to be given under this
Domestic Pledge Agreement shall be given as provided in Section 11.02 of the
Credit Agreement.

 

16.           Counterparts.  This Domestic Pledge Agreement may be executed in
any number of counterparts, each of which where so executed and delivered shall
be an original, but all of which shall constitute one and the same instrument. 
It shall not be necessary in making proof of this Domestic Pledge Agreement to
produce or account for more than one such counterpart.

 

17.           Headings.  The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Domestic Pledge Agreement.

 

11

--------------------------------------------------------------------------------


 

18.           Governing Law; Submission to Jurisdiction; Venue.

 

(a)           THIS DOMESTIC PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS DOMESTIC
PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS DOMESTIC
PLEDGE AGREEMENT, EACH PLEDGOR AND THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF
AND EACH LENDER, CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PLEDGOR AND THE ADMINISTRATIVE
AGENT, ON BEHALF OF ITSELF AND EACH LENDER, IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
DOMESTIC PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT RELATED
THERETO. EACH PLEDGOR AND THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND EACH
LENDER, WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS,
WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

19.           Waiver of Right to Trial by Jury.

 

EACH PARTY TO THIS DOMESTIC PLEDGE AGREEMENT HEREBY EXPRESSLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS DOMESTIC PLEDGE
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS DOMESTIC PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS DOMESTIC
PLEDGE AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS DOMESTIC PLEDGE AGREEMENT
AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

12

--------------------------------------------------------------------------------


 

20.           Severability.  If any provision of this Domestic Pledge Agreement
is determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

 

21.           Entirety.  This Domestic Pledge Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Loan Documents, any other documents
relating to the Secured Obligations, or the transactions contemplated herein and
therein.

 

22.           Survival.  All representations and warranties of the Pledgors
hereunder shall survive the execution and delivery of this Domestic Pledge
Agreement, the other Loan Documents and the other documents relating to the
Secured Obligations, the delivery of the Notes and the extension of credit
thereunder or in connection therewith.

 

23.           Other Security.  To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Pledged Collateral
(including, without limitation, real and other personal property owned by a
Pledgor), or by a guarantee, endorsement or property of any other Person, then
the Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence of any Event of Default,
and the Administrative Agent shall have the right, in its sole discretion, to
determine which rights, security, liens, security interests or remedies the
Administrative Agent shall at any time pursue, relinquish, subordinate, modify
or take with respect thereto, without in any way modifying or affecting any of
them or the Secured Obligations or any of the rights of the Administrative Agent
or the holders of the Secured Obligations under this Domestic Pledge Agreement,
under any of the other Loan Documents or under any other document relating to
the Secured Obligations.

 

24.           Joint and Several Obligations of Pledgors.

 

(a)           Each of the Pledgors is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
holders of the Secured Obligations, for the mutual benefit, directly and
indirectly, of each of the Pledgors and in consideration of the undertakings of
each of the Pledgors to accept joint and several liability for the obligations
of each of them.

 

(b)           Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Domestic Pledge
Agreement, the other Loan Documents and any other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Pledgors without preferences or distinction among them.

 

(c)           Notwithstanding any provision to the contrary contained herein, in
any other of the Loan Documents or in any other documents relating to the
Secured Obligations, the obligations of each Guarantor under the Credit
Agreement, the other Loan Documents and the documents relating to the Secured
Obligations shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under Section 548 of
the Bankruptcy Code or any comparable provisions of any applicable state law.

 

[Signature Pages Follow]

 

13

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Domestic Pledge
Agreement to be duly executed and delivered as of the date first above written.

 

PLEDGORS:

GFI GROUP INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

GFI GROUP LLC,

 

a New York limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

GFINET INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

GFI BROKERS LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

INTERACTIVE VENTURES LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

FENICS SOFTWARE INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

AMEREX BROKERS LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 4(a)

 

Form of Irrevocable Stock Power

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

 

the following shares of capital stock of
                                        , a                         
                            :

 

Number of Shares

 

Certificate Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and irrevocably appoints
                                                                     its agent
and attorney-in-fact to transfer all or any part of such capital stock and to
take all necessary and appropriate action to effect any such transfer.  The
agent and attorney-in-fact may substitute and appoint one or more persons to act
for him.

 

 

[HOLDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------
